LAND, J.
This is an appeal by Mrs. Anita Johnson, wife of Albert Johnson, from an order of the juvenile court giving the custody of their child, Myrtle, to the father.
Anita J'ohnson charged Albert Johnson with failure to support the child, and he was found guilty, and ordered to pay $2 per week to the mother, who was given possession of the child.
Ten months later, Albert Johnson filed a rule against his wife setting forth her unfitness to have the custody of the child on account of her shameful conduct.
Anita Johnson excepted to the jurisdiction of the court and to the rule because it set forth no specific act of shameful conduct, and for answer averred that she had always conducted herself morally towards said child, and had never committed any act of misconduct that would make her an unfit person to have the care and training of the child.
The court overruled the exceptions, and proceeded with the trial of the case on the merits. A bill of exceptions was reserved, but was never filed.
The court, after hearing the evidence, found that Anita Johnson was an unfit person to have charge of the child, and awarded the custody of the child to the father.
We have no jurisdiction over the facts, and no question of law has been raised by bill of exceptions or assignment of error.
In the brief filed by counsel for the appellant, it is contended that the juvenile court had no jurisdiction on the face of the pleadings, because its action was' not based upon alleged specific acts of immorality.
[2] The exception to the rule on account of vagueness was properly overruled. It sufficed to briefly set forth in general terms the facts constituting neglect or delinquency. Section 11, Act 83, of 1908.
[1] The court in 1911 found that the child was “neglected,” and in 1912 found that the mother was an unfit guardian.
We agree with our learned Brother below that by Act 83 of 1908:
“The juvenile court is vested with jurisdiction of all matters charging the neglect or delinquency of children under 17 years of age; of any neglected child who is charged to be without proper guardianship, or whose home by reason of the depravity of its parents is an unfit place for such child; or where it is charged that the child is subject to or exposed to immoral conduct of the parents.”
Judgment affirmed.